DeBRULER, Justice,
concurring and dissenting.
The range of sentence for a Class A felony is twenty to fifty years, with thirty *51years being the fixed standard term. I.C. 35-50-2-4. The range of sentence for a Class B felony is six to twenty years, with ten years being the fixed standard term. 1.CG. 85-50-2-5. Forcing a child of this victim's age to submit to a sexual touching is a Class B felony and appellant does not contend that he has not been justly conviet-ed of that crime. However this offense is raised to the Class A felony level only if it is committed "by using or threatening the use of deadly force, or while armed with a deadly weapon. I.C. 35-42-4-8(b). The significant difference in the length of the two sentences requires that the additional elevating factor provide a significant aggravating event.
A single verbal threat to kill without the display of a suitable weapon constitutes a threat to use deadly force only if it is uttered in a context in which the assailant is inflicting injury or demonstrating a plausible method of inflicting injury. In Calbert v. State (1981), 275 Ind. 595, 418 N.E.2d 1158, the victim was thrown to the floor, sat on, was bitten, and repeatedly slapped. In Smith v. State (1983), Ind., 455 N.E.2d 606, the victim was grabbed from behind, thrown on her back, and her assailant put his hand over her nose and mouth, making it hard to breathe. In Pennington v. State (1988), Ind., 523 N.E.2d 414, the assailant exerted pressure on the chest of the victim and impaired her breathing to such an extent that it seared her. In Lambert v. State (1987), Ind., 516 N.E.2d 16, the victim was grabbed around the neck and mouth from behind and held tightly and threatened that if she screamed she would be killed. In the process she suffered a cut around her neck from her necklace. Here, by contrast, the victim was grabbed and taken to a bedroom where she protested and was told to be quiet or she would be killed. When examined after the attack, she had three or four serapes on her cheek. The context of this threat to kill is insufficient to show that type of threat warranting the enhancement from Class B to Class A. I would therefore remand with instruction to reduce the judgments to the Class B felony level and resentence accordingly.
SHEPARD, C.J., concurs.